Title: To James Madison from Richard Rush, 17 September 1816
From: Rush, Richard
To: Madison, James



Dear Sir,
Washington September 17 1816

Mr. Dallas, Mr. Crawford and myself met yesterday upon the business relative to the capitol.
It struck us, that, under the act of congress of the 29th. of April last, the executive possesses authority to sanction the encroachment upon the centre building, to give room for the stair-way contemplated by Mr. Latrobe.  Touching the expediency of such a measure, we found a resolution of the senate of the 5th. of April last, not before brought into view, but which has immediate relation to the subject.  If I had the journal now at hand, I would set it out.  The amount of it however is, that the very alteration proposed was submitted to the senate and approved.  We all considered that this foreclosed the necessity of further deliberation.  The measure will therefore, I presume, go into effect.
As respects the material for the roof, though full of distrust of ourselves, we determined upon copper.
The impression of my very agreeable visit to Orange is still upon me.  I have thought much of you during the late rains, which I hope will have raised up the drooping corn fields all around you.  Here they have been abundant, and almost incessant, since the 3d. of the month.
I left my little family well at Annapolis a few days ago, and with respectful compliments to Mrs. Madison, beg to offer to you the assurances of my great attachment and respect.

Richard Rush

